Murdock,
dissenting: I dissent in part from the prevailing opinion. The Commissioner has allowed deductions for funeral and administration expenses and also for charitable, public and similar bequests and he further determined that these items should be deducted from that part of the estate of the decedent which she had acquired from the prior decedent, because there was no showing that the value of *1014property received from the prior decedent had not been deducted under paragraphs 1 and 3 of subdivision (a) of section 403 of the Revenue Act of 1921 to the extent of the deductions allowed under those paragraphs. In this he erred in part, since it appears that there were funds to pay the funeral and administration expenses without touching the property received from the prior decedent. But before allowing deductions for the full amount of all bequests to charities, etc., under paragraph 3, and at the same time allowing deductions under paragraph 2 of the full amount of the value of the property received from a prior decedent, we should know that property received from the prior decedent has not been specifically devised or bequeathed to charities and that it was not necessary to use property received from the prior decedent to pay or satisfy tlje bequests or devises to charities, etc. In the present case we do not know that the property received from the prior decedent has not been needed for these purposes.